FILED
                           NOT FOR PUBLICATION
                                                                                 JAN 5 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

TERRI MARSH-QUINLAN,                             No. 21-35190

              Plaintiff-Appellant,               D.C. No. 3:19-cv-06136-MAT

 v.
                                                 MEMORANDUM*
KILOLO KIJAKAZI, Acting
Commissioner of Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
                  Mary Alice Theiler, Magistrate Judge, Presiding

                     Argued and Submitted December 9, 2021
                            San Francisco, California

Before: GRABER and COLLINS, Circuit Judges, and CHOE-GROVES,** Judge.

      Plaintiff Terri Marsh-Quinlan appeals the district court’s denial of her

motion for attorney’s fees under the Equal Access to Justice Act, 28 U.S.C.

§ 2412(d). Reviewing for abuse of discretion, Tobeler v. Colvin, 749 F.3d 830,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Jennifer Choe-Groves, Judge for the United States
Court of International Trade, sitting by designation.
832 (9th Cir. 2014), we reverse and remand for calculation and award of fees and

costs.

         The district court abused its discretion when it determined that the

government’s opposition to remand was substantially justified. “[W]e have

affirmed district court denials of remand notwithstanding the existence of new

evidence only when there would be substantial evidence supporting the ALJ’s

denial of disability benefits even if the new evidence were credited and interpreted

as argued by the claimant.” Gardner v. Berryhill, 856 F.3d 652, 658 (9th Cir.

2017).

         Here, as in Gardner, 856 F.3d at 655, 657, the new evidence in the

administrative record could not be discounted for the same reasons the ALJ gave

for discounting the evidence that he had considered previously. Dr. Moore’s report

addressed directly the primary insufficiencies that the ALJ identified in Dr.

Brown’s report by providing narrative information that explained and supported

her conclusions. Accordingly, here, as in Gardner, 856 F.3d at 658, “[r]emand was

a foregone conclusion, so the Commissioner’s opposition to remand was therefore

unreasonable.”

         REVERSED and REMANDED with instructions.




                                            2